DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is rejected because the specification, as originally filed fails to support the amended limitations of
 “extract relationships between the plurality of candidate parcels and the plurality of reference parcels, wherein the extracted relationships indicate functional connectivity between each unique pair of candidate parcel and reference parcel; 
calculate a plurality of network connectivity scores for each candidate parcel in the plurality of candidate parcels based on the extracted relationships, where for a given candidate parcel, each network connectivity score for the given candidate parcel indicates a strength of interaction with a different brain network; 
calculate a target score for candidate parcels in the plurality of candidate parcels based on the extracted relationships and a weighted average of the network connectivity scores for each respective candidate parcel, where weights of the weighted average are determined by relevance of the brain network associated with each network connectivity score to a mental condition of the patient” 

in sufficient detail to demonstrate that Applicant was in possession of the claimed invention.  The specification fails to provide any specific examples or algorithm with respect calculating network connectivity scores for each candidate parcel by weighing potential targets more heavily than others in addition to calculating a “target score” based on extracted relationships and a weighted average of the network connectivity scores for each respective candidate parcel where weights of the weighted average are determined by relevance of the brain network associated with each network connectivity score to a mental condition of the brain as now claimed.   There is no disclosure of what weights are used and paragraph [0060] merely states that different weights may be given to different parameters as to their relative importance.  In addition, there is no disclosure of using a “total network connectivity score” (e.g. weighted average of all network connectivity scores) for calculating a target score.  The specification fails to provide any working examples or additional algorithms of using the weighted average of all network connectivity scores to calculate a target score for each candidate parcels.  There are no examples of what a target score is as now claimed.    
Claim 1 is also rejected because the specification, as originally filed, fails to disclose a step to extract relationships between the plurality of candidate parcels and the plurality of reference parcels, where the extracted relationships indicate functional connectivity between each unique pair of candidate parcel and reference parcel as now claimed.  There is no disclosure of any “unique pairs” let alone, extracting such a relationship between all unique pairs.  Claim 12 appears to have the same issue(s).  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it is unclear what is considered a “unique pair” of candidate and reference parcels as now claimed.  Claim 12 appears to have the same issue.  Claim 1 is rejected because it is unclear what weights are used for the weighted average of all network connectivity scores.  Claim 12 appears to have the same issue.  For the purpose of advancing prosecution, Examiner will assume that any weighted calculation with respect to connectivity clustering will read on the claimed amendments in its broadest reasonable interpretation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0216342 to Williams et al. “Williams” in view of U.S. Publication No. 2019/0090749 to Leuthardt et al. “Leuthardt” and NPL “Network Mapping of Connectivity Alternations in Disorder Consciousness: Toward Targeted Nuromodulation” to Mencarelli et al. “Mencarelli”.  
Note: Rejections below are based upon a best attempt to address the claimed subject matter in view of the various 35 U.S.C. 112 rejections above.  
As for Claims 1-2, 4, 6-7, 9-10, 12-13, 15, 17-18 and 20-21, Williams discloses a system and method for generating personalized transcranial magnetic stimulation (TMS) targets in a subject to treat a neurological condition such as depression (Abstract; Paragraphs [0002]-[0010]; [0037]-[0039], [0042] and [0068]).  Williams discloses wherein the aforementioned targets may be determined based on brain imaging data such as, for example, structural and functional MRI (sMRI and fMRI) (Paragraphs [0042] and [0051]-[0052]).  Williams explains wherein the system includes a processor and memory including a “aTBS targeting application” (Fig. 6) configured to generate the personalized targets based on the received imaged data (Paragraph [0047]).  As for the claimed mapping, Williams makes it clear that the sMRI and fMRI can be used to map standardized regions of interest (ROIs) onto the individualized anatomy using an atlas to generate a personalized map of functional subregions within ROIs (Paragraph [0059]).  Additionally, connectivity data across the ROIs can be further parcellated via clustering into functional subregions (Paragraph [0061]).  Williams explains that any parcellation method may be used as appropriate (Paragraph [0061]).  Furthermore, Williams discloses where “functional subregion parameters” can be used to calculate “target quality scores” for each of the subregions such that, in one example, a personalized target or targets may be determined/provided using highest quality score (Paragraphs [0065]-[0066]).  In one example, Williams describes where the left dorsolateral prefrontal cortex (L-DLPFC) is generally the area for targeted therapy (Paragraph [0068]).  Thus, the entire L-DLPFC may be considered a reference ROI while the scored, parcellated ROIs may be considered candidate ROIs in its broadest reasonable interpretation.  
Such disclosures are considered to read on the claimed processing steps of mapping a reference ROI and search ROI to the patient’s brain using sMRI and fMRI data; derive an individualized map of ROI parcellation; selecting a target parcel based on a target score and providing the target parcel in its broadest reasonable interpretation.  
However, it is not clear if the system and method extracts relationships between the plurality of candidate parcels and the plurality of reference parcels and calculates the target score based on the extracted relationships.   
Leuthardt teaches from within a similar field of endeavor with respect to systems and methods to determine a target location for a therapeutic intervention (e.g. TMS) in a subject with a neurological disorder (e.g. depression) (Abstract; Paragraphs [0007]-[0009], [0093]-[0095], [0188] and [0191]-[0193]) where a processor is configured to produce at least one map of the brain of a subject (Paragraph [0125]) based on structural and functional MRI (Paragraph [0214]).  Leuthardt explains that “groups” may be created and projected onto surfaces via re-sampling of voxels to reveal distinct clustering corresponding to the DAN, VAN, VIS and MOT networks and other corresponding to the FPC, LAN and DMN networks (Paragraphs [0161]-[0162]).  In one example, the mapping was used to identify left/right dorsolateral prefrontal targets with maximum anticorrelation between DAN and DMN to select TMS sites with prefrontal clusters with maximal differences between DAN and DMN correlations with a difference map (Paragraphs [0208], [0212] and [0221]-[0022]).  Examiner notes that such disclosures are considered to read on the claimed steps of extracting relationships (e.g. spatial) between clustered parcels and selecting the target point based on the extracted relationships such as, for example, a network connectivity score (e.g. anticorrelation between DAN and DMN) in its broadest reasonable interpretation.  Moreover, by determining targets with “maximum anticorrelation”, one skilled in the art would appreciate that a plurality of anticorrelation values (e.g. network connectivity scores) were obtained.  
While Leuthardt is considered to read on determining a network connectivity score for clustered parcels, it is not clear if the maps are the result of a weighted average as now claimed.  
Mencarelli teaches from within a similar field of endeavor with respect to targeted neuromodulation (Abstract) where a connectivity profile determines a strength and topography of a functional networks (Abstract).  Mencarelli explains “Once the main functional connectivity clusters were identified, the functional maps belonging to the same cluster were averaged together resulting in a whole-brain connectivity map depicting a major network altered in DoC.  In order to characterize the functional profile of each resulting network, functional labeling was performed by looking at the spatial similarity of each network map and those known RSns using a weighted variant of the DICE coefficient (weighted DICE coefficient)” (Page 7, Section 2.4-2.5 see also Fig. 7 and corresponding descriptions).   Mencarelli teaches that comparing weighted connectivity maps can represent connectivity strength (e.g. strength of interaction with a different brain network) in its broadest reasonable interpretation and can be used to create weighted target maps (Fig. 9 and corresponding descriptions).  
Accordingly, one skilled in the art would have been motivated to have modified the mapping described by Williams to include the weighted average clustering techniques described by Leuthardt and Mencarelli in order to determine connectivity strength and visualize the difference between networks (e.g. DAN, DMN) to select appropriate targets.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143) and would appear to enhance the targeting for improved treatment results.  

With respect to Claims 3 and 14, Examiner notes that the modified system and method to treat depression as described above would include all form of depression including major depressive disorder in its broadest reasonable interpretation.  Nonetheless, Leuthardt teaches wherein the condition may include major depressive disorder (Paragraph [0007] and [0211]).  

As for Claims 5 and 16, Leuthardt discloses wherein image data for creating the maps is subjected to quality control plots to account for head motion (Paragraph [0217]).  A threshold is used to verify proper parameters.  Accordingly, images with parameters outside the movement threshold would not have expected brain network connectivity and would not be used (e.g. discarded) in its broadest reasonable interpretation.  
Further regarding Claims 6-7 and 17-18, Examiner notes that the modified clustering includes sampling and resampling voxels to record cluster assignments and one skilled in the art would have found it obvious to repeat the sampling any number of times until a result is deemed satisfactory to the user.  
With respect to Claims 8 and 19, Examiner notes that the different networks as described above would be identified and “split” from one another based on spatially disjoint cluster data in its broadest reasonable interpretation.  
Regarding Claims 11 and 22, Williams explains that cloud computing systems may be employed to convey data to a user (Paragraph [0048]).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot in view of the updated grounds of rejection.  New 35 U.S.C. 112(a) and (b) rejections necessitated by amendment.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2016/0292859 to Magda et al. which discloses registering image data to at atlas and discarding outlier data if the quality of fit falls below a threshold.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793